 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of May 12, 2014 (the “Agreement”), is
entered into by and between ON-AIR IMPACT, INC., a Nevada corporation (the
“Company”), and EDWARD WHITEHOUSE (the “Stockholder”).

 

WITNESSETH:

 

WHEREAS, Stockholder is the owner of an aggregate of Ten Million Ten Thousand
(10,010,000) shares of common stock, par value $0.0001 per share (the “Common
Stock”), of the Company;

 

WHEREAS, Stockholder wishes to exchange Ten Million (10,000,000) shares of
Common Stock of the Company for an aggregate of Two Million (2,000,000) shares
of Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Series A Convertible Preferred Stock”), of the Company on a 1-for-5 basis
(i.e., 1 share of Series A Convertible Preferred Stock for every 5 shares of
Common Stock) (the “Share Exchange”); and

 

WHEREAS, Stockholder and the Company wish to effectuate the Share Exchange
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Stockholder and the Company hereby agree to exchange Ten Million (10,000,000)
shares of Common Stock (the “Shares”) held by Stockholder for an aggregate of
Two Million (2,000,000) shares of Series A Convertible Preferred Stock (the
“Preferred Shares”) of the Company pursuant to Section 3(a)(9) of the Securities
Act.

 

2.Concurrently with the execution and delivery of this Agreement, Stockholder
shall deliver to the Company one or more certificates evidencing the Shares,
with duly endorsed Stock Power(s), and the Company shall promptly issue one or
more certificates evidencing the Preferred Shares to Stockholder.

 

3.Stockholder represents and warrants to, and covenants and agrees with the
Company as follows:

 

a.Stockholder is authorized to enter into this Agreement and to consummate the
Share Exchange.

 

b.Stockholder has not given anything nor will give anything in exchange for the
Preferred Shares other than the Shares.

 

c.Stockholder is exchanging the Shares for the Preferred Shares for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.

 



 

 

 

d.Stockholder is (i) an “accredited investor” as defined under Rule 501(a) of
Regulation D promulgated under the Securities Act, and (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able to protect its own interests in connection with the
transactions described in this Agreement, and the related documents, and (iv)
able to afford the entire loss of its investment in the securities of the
Company.

 

4.Stockholder and the Company hereby represent and warrant that no commission or
other remuneration has been paid or given directly or indirectly for the
solicitation of the Share Exchange.

 

5.The Company represents and warrants that it is authorized to enter into this
Agreement and to consummate the Share Exchange and that the Preferred Shares,
when issued in accordance with this Agreement, shall be fully paid, validly
issued, and nonassessable, and not subject to any preemptive rights or any
liens, claims, equities, encumbrances, or security interests or any restrictions
on the transfer thereof other than those set forth in this Agreement, the
Amended and Restated Certificate of Designations of the Series A Convertible
Preferred Stock or imposed by law.

 

6.This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto. This Agreement may be signed
in one or more counterparts, each of which shall be deemed an original. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement. If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction. This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement. This
Agreement, and the Shares attached hereto, contains the entire agreement of the
parties with respect to the subject matter hereto, superseding all prior
agreements, understandings or discussions.

 

7.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Telecopied or email (via PDF) signatures shall be
deemed to have the same effect as an original.

  

[SIGNATURE PAGE TO FOLLOW]

 

Share Exchange Agreement - On-Air Impact, Inc. - Edward WhitehousePage 2

 

 

IN WITNESS WHEREOF, the Company and Stockholder have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

  ON-AIR IMPACT, INC.         By: /s/ Joel Falitz     Joel Falitz     President
and Chief Executive Officer         STOCKHOLDER:         /s/ Edward Whitehouse  
Edward Whitehouse

 



Share Exchange Agreement - On-Air Impact, Inc. - Edward WhitehousePage 3

 

